Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Thomas Richard Topmiller has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Topmiller, 293 Ga. 667 (748 SE2d 919) (2013), it is hereby ordered that Thomas Richard Topmiller be reinstated to the practice of law in the State of Georgia.
*150Decided May 5, 2014.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
Wlson, Morton & Downs, James E. Spence, Jr., for Topmiller.

Reinstated.


All the Justices concur.